Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-18-00928-CV

                                         Jimmy ADOCK,
                                            Appellant

                                                 v.

                             FIVE STAR RENTALS/SALES INC.,
                                        Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16480B
                         Honorable M. Rex Emerson, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we ORDER the abatement lifted and
reinstate the appeal on this court’s docket. The joint motion to dismiss is GRANTED and this
appeal is DISMISSED.

       We order that appellee Five Star Rentals/Sales Inc. recover its costs of this appeal, if any,
from appellant Jimmy Adock.

       SIGNED February 6, 2019.


                                                  _________________________________
                                                  Beth Watkins, Justice